Per Curiam.
The denials are improper in form. (See Kirschbaum v. Eschmann, 205 N. Y. 127.) Denials of any knowledge or *434information sufficient to form a belief, proper in form, may be interposed, except as to paragraphs 7th, 8th and 9th. The facts set forth in said paragraphs should be within the knowledge of the defendant. If the allegations thereof are true they should be admitted, otherwise direct denials may be interposed.
The affirmative defenses would have been sufficient if they had contained the additional allegations that at the time of the transaction set forth in the complaint the law of Canada was as alleged.
The order should be affirmed, with ten dollars costs and disbursements, with leave to the defendant to serve an amended answer within ten days from the date of the service of the order to be entered herein upon payment of said costs and ten dollars costs of motion at Special Term.
Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskatjer, JJ.
Order affirmed, with ten dollars costs and disbursements, with leave to the defendant to serve an amended answer within ten days from service of order upon payment of said costs and ten dollars costs of motion at Special Term.